GARDEN, JUDGE:
Claimant Norman Benson was employed by Mason County, West Virginia, as a Deputy Sheriff. On January 4, 1979, he responded to a call concerning an accident on the Shadle Bridge located in Point Pleasant, West Virginia. Upon arriving at the scene of the accident, the claimant began directing traffic around a vehicle stalled on the bridge. As he was directing traffic, he stepped into a hole approximately two feet in length between the steel members of the bridge deck. As a result of falling into the hole on the bridge, the claimant sustained a broken wrist and contusions and ligament damage to his left knee. Claimant incurred medical expenses in the amount of $765.00 and loss of wages in the amount of $3,500.00. He still experiences pain and inconvenience from the knee injury.
The claimant alleges that failure of the respondent to maintain the Shadle Bridge in adequate condition was negligence, and such negligence was the proximate cause of the injuries and losses which he incurred.
The claimant testified that he had seen the particular hole into which he fell on the morning of the day on which he fell, and that he saw the hole again upon arriving at the accident scene prior to directing traffic. He stated that he forgot the existence of the hole in the course of directing the traffic. The hole was located approximately 20 feet from the stalled vehicle in the southbound lane of the two-lane bridge and close to the center line of the two lanes.
Frank C. Liss, the District I Crews Maintenance Engineer, testified on behalf of the respondent. He stated that the Shadle *194Bridge has a steel grid deck with evidence of deterioration as one could hear the rattling of the steel when crossing the bridge. He further testified that when the first signs of deterioration began in 1975, crews of the respondent welded sections of the steel deck as they broke. The second type of repair performed by the respondent was the placement of quarter-inch, flat-welded steel over breakage areas on the bridge deck. Eventually, the respondent let a contract to repair the bridge deck in June, 1979. From 1975 to mid-1979, temporary repairs were effected by respondent’s employees.
After careful consideration of the evidence and review of the photographs of the bridge deck, the Court finds that the respondent was negligent in its maintenance of the bridge deck [See Davis v. Dept. of Highways, 12 Ct.Cl. 31 (1977)], and further finds that the claimant was aware of the disrepair of the bridge and the particular hole into which he stepped, and in accordance with the doctrine of comparative negligence was negligent to the extent of 20% causing his own injuries. Bradley v. Appalachian Power Co., .-W.Va.-, 256 S.E.2d 879 (1979). Accordingly, the Court makes an award of $7,500.00 reduced by 20% or $6,000.00.
Award of $6,000.00.